Citation Nr: 1824110	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  09-19 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an initial rating in excess of 50 percent for major depressive disorder.


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to May 1984, from February 2003 to May 2003, and from July 2006 to November 2007. He is a Combat Action Badge recipient. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico (Agency of Original Jurisdiction (AOJ)).

This matter was previously before the Board in July 2017. The Board remanded on the issue of entitlement to an initial rating in excess of 50 percent for major depressive disorder to permit the AOJ to issue a new supplemental statement of the case (SSOC) because it received additional information after issuing the prior statement of the case (SOC) - specifically, a more up-to-date VA examination. A review of the file reflects that the AOJ issued a new SSOC, and thus substantially complied with the remand directive in accordance with Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The July 2017 Board decision also remanded on the issue of TDIU, claiming that the issues of TDIU and the increased rating claim for major depressive disorder were inextricably intertwined. Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Nonetheless, in the interim period prior to this issue coming back before the Board, the AOJ granted TDIU with an effective date of October 30, 2009 - the date the Veteran last worked. See September 2014 STR - Medical. As this represents a complete grant of the Veteran's claim for entitlement to TDIU, this issue is no longer on appeal before the Board. See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 


FINDING OF FACT

The Veteran's major depressive disorder is not productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including a work setting); or inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for service-connected major depressive disorder have not been met. 38 U.S.C. §§1155, 5110 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, DC 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). A review of the record does not disclose that the Veteran has specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction). Thus, an analysis of VCAA compliance is not necessary at this time.

II. Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C. §1155; 38 C.F.R. §4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability is resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. §4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. §1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

III. Analysis

The AOJ granted service connection for major depressive disorder rated as 50 percent disabling to the Veteran in a June 2008 rating decision. See June 2008 Rating Decision. The Veteran filed a timely Notice of Disagreement in September 2008, alleging that his major depressive disorder should warrant a higher rating. See September 2008 Statement in Support of Claim (Notice of Disagreement). He reported during his January 2008 VA examination that he felt sad and had an increased startle reaction to things like firecrackers, other explosive devices, and the sound of airplanes landing. See January 2008 VA Examination. He also endorsed having difficulty sleeping, with decreased total sleep time and frequent awakenings. Id. He explained further that since he returned from Iraq, he lacked interest in pleasurable activities. Id. The Veteran's disability rating for major depressive disorder has remained at 50 percent since the June 2008 decision. 

The Veteran's major depressive disorder is rated under 38 C.F.R. § 4.130, DC 9434. All psychiatric disabilities are evaluated under a general rating formula for mental disorders. Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating. Id. at 117. Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. 38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

A 50 percent disability rating for major depressive disorder is warranted when the Veteran's symptoms manifest as follows: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (i.e. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. §4.130, DC 9434. 

Major depressive disorder evaluated at 70 percent disabling requires the following manifestations: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or the inability to establish and maintain effective relationships. Id. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

A review of the Veteran's file reveals the following evidence regarding his major depressive disorder. In addition to the previously-referenced symptoms the Veteran endorsed having during his January 2008 examination, the examiner noted that his mood appeared to be hopeless and dysphoric, but that he did not suffer from panic attacks or poor impulse control. See January 2008 VA Examination. The psychiatric physician also recorded that the Veteran had only mildly impaired immediate memory, and that his mental disorder does not result in deficiencies in judgment, thinking, family relations, work, or mood. Id. She did, however, note that he suffers from "sad mood, lack of interest, psychomotor retardation and anxiety symptoms that cause moderate impairment in social and occupational functioning." Id. It was after this VA examination that the AOJ awarded the Veteran a 50 percent disability rating for his major depressive disorder. See June 2008 Rating Decision. 

Since that time, the record chronicles the Veteran's major depressive disorder through additional VA examinations and medical records. In February 2010, Physical Education Board (PEB) proceedings were held, whereby it was determined that the Veteran had depression, flashbacks, nightmares, avoidance behavior, insomnia, irritability, and temper outbursts that interfered with military duty. See July 2010 Physical Evaluation Board Proceedings. At that time, his symptoms were attributed to posttraumatic stress disorder (PTSD) and thought to be related to combat stressors he experienced during his tour in Iraq. Id. 

The Veteran underwent a second VA examination for his mental disorder in March 2011. See March 2011 VA Examination. The examiner reiterated the Veteran's diagnosis of recurrent major depressive disorder and also diagnosed him as having PTSD. The Veteran endorsed having irritability, sleeping difficulties, anger outbursts, sadness, and crying spells; he also referenced that he isolates himself from others. Id. The psychiatrist noted that the Veteran did not suffer from panic attacks, and that his impulse control was "fair" and his recent memory was "mildly impaired," with his remote and immediate memory considered as "normal." Id. The examiner opined that there was not total occupational and social impairment, but that the Veteran's major depressive disorder resulted in deficiencies with family relationships, work, and mood, reporting that the Veteran's mental disorder results in reduced reliability and productivity. Id. 

VA medical records also documented the Veteran's mental health during this time period. In March 2012, there was a negative depression screen noted in his record. See February 2013 CAPRI Records. Additionally, the Veteran endorsed feeling "tranquil and less depress[ed]" during a routine appointment. Id. It was documented in February 2013, though, that the Veteran had a relapse with his mental disorder which he attributed to the deaths of his cousin and brother-in-law. See February 2013 CAPRI Records. 

A subsequent VA examination was conducted in March 2013 that only considered his mental health history since the prior March 2011 VA Examination. The physician reported that the Veteran had "occupational and social impairment due to mild or transient symptoms that decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or [that his] symptoms [were] controlled by medication." See March 2013 VA Examination. During this examination, the Veteran denied having any aggressive, impulsive, or behavioral disturbances, but did note that he avoids outings and social contacts. Id. He continued to endorse having variable sleeping and eating patterns, but did not remark that he had negative thoughts, harm ideations, or feelings of helplessness or hopelessness. Id. 

At the Veteran's most recent VA examination, conducted in July 2016, the examiner reported that the Veteran continues to experience occupational and social impairment with reduced reliability and productivity; he notes, though, that the Veteran's family relations are described as "good." See July 2016 C&P Examination. The Veteran denied any acute depressive manifestations, negative thoughts, harm ideations, and suicidal ideas. Id. He was described as mildly anxious, but with a logical and coherent thought process and normal thought content. Id. The psychologist noted that the Veteran's memory was intact and that he had good judgment and insight. Id. The examiner further opined that the following includes the symptoms that actively apply to the Veteran's diagnosis: depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood. Id. 

Most notably, up-to-date medical records have been affiliated with the file for the Veteran. See February 2018 CAPRI Records. Some of these treatment notes date back to February 2008, where it was noted that the Veteran frequently felt depressed, anxious, and worried, and was unable to sleep. Id. Subsequent records from March 2013 remark that the Veteran denied any acute depressive manifestations. Id. In June 2014, the record reflects he experienced depressive/anxiety symptoms to include abnormal sleep pattern, inadequate hygiene, depressed mood, feelings of worthlessness, poor concentration, and low self-esteem. Most tellingly, the Veteran ceased taking his anti-depressant at the end of 2016. 

In analyzing the Veteran's current disability, the Board finds that the Veteran's symptoms most closely corresponds to a 50 percent rating for major depressive disorder. Specifically, each VA examination has reiterated that the Veteran has occupational and social impairment with reduced reliability and productivity in some areas, as opposed to most areas. The Veteran does not have suicidal ideation or altered speech, nor does the record reflect that he has impaired impulse control. The Board notes that it actually appears as though the Veteran's major depressive disorder has improved as opposed to worsened, based on the Veteran's discontinuance of his anti-depressant and his denial of depressive manifestations. As such, the Board will deny the Veteran's claim for entitlement to an initial rating in excess of 50 percent for major depressive disorder. There is no further reasonable doubt of material fact to be resolved in the Veteran's favor. 38 U.S.C. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 50 percent for major depressive disorder is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


